Citation Nr: 0724192	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  03-25 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for tinnitus currently 
rated 10 percent disabling.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to June 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


FINDINGS OF FACT

1.  The veteran's bilateral tinnitus is assigned a 10 percent 
rating, the maximum schedular rating authorized under 
38 C.F.R. § 4.87, Diagnostic Code 6260.  

2.  The veteran has had no worse than Level II hearing acuity 
in his right ear and Level I hearing loss in his left ear.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code (Code) 6260 (2006); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 4.85, 4.86, Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in a June 2003 
statement of the case (SOC) of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain. 
 VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  VA informed the claimant of the need to submit 
all pertinent evidence in his possession, and provided 
adequate notice of how effective dates are assigned (see 
letter dated in March 2006).  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claims were readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence. 
 In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Laws and Regulations/Factual Background/Analysis

Bilateral Tinnitus

Historically, the RO awarded service connection for tinnitus 
in February 1972; a noncompensable rating was assigned.  The 
veteran did not appeal this decision.  Later, in March 1977, 
the disability evaluation was increased to 10 percent.  It 
has remained in effect ever since.  The veteran sought an 
increased rating in July 1999.  See VA Form 21-4138.  The 
June 2003 SOC informed the veteran that a higher rating was 
not assigned because there was no provision for the 
assignment of rating in excess of 10 percent (in effect, 
informing the veteran that a separate 10 percent evaluation 
for tinnitus of each ear was not assignable).


As discussed more fully below, VA regulations preclude an 
evaluation in excess of a single 10 percent for tinnitus.

The report of an October 1999 VA ear disease examination 
includes a diagnosis of tinnitus.  Similar findings were 
included as part of an October 2002 VA ear disease 
examination report.  

The veteran's accredited representative, in July 2007, argued 
that the veteran was entitled to a 10 percent rating for 
tinnitus for each ear.  See Appellant's Brief.  

Tinnitus is evaluated under 38 C.F.R. § 4.87, Code 6260, 
which was revised effective June 13, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, Code 6260, note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a Board decision that found that, under pre-June 2003 
regulations, no more than a single 10 percent rating could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 13, 
2003, versions of 38 C.F.R. § 4.87, Code 6260 required that 
VA assign dual 10 percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims, as here, in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent was sought.


In June 2006, the Federal Circuit reversed the Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Code 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing United States Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of Code 6260 was plainly erroneous or 
inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation.

As a consequence of that holding, in July 2006, the Secretary 
rescinded the stay that had been imposed on all claims 
affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under Code 
6260, regardless of whether the tinnitus is perceived as 
unilateral or bilateral. 

In view of the foregoing, the Board concludes that the 
version of 38 C.F.R. § 4.87, Code 6260 in effect prior to 
June 2003 precludes an evaluation in excess of a single 10 
percent rating for tinnitus.  Therefore, the veteran's claim 
for separate 10 percent ratings for each ear for his service-
connected tinnitus must be denied under both the new and old 
versions of the regulation.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Bilateral Hearing Loss

Again, historically, the RO awarded service connection for 
sensorineural hearing loss in February 1972; a noncompensable 
rating was assigned.  The veteran did not appeal this 
decision.  The noncompensable evaluation has since remained 
in effect.  The veteran sought an increased rating in July 
1999.  


On VA audiological evaluation in October 1999, the veteran 
complained of a gradual loss of hearing since his military 
service.  He wore a right ear hearing aid.  Audiometry 
revealed that puretone thresholds (in decibels) were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
55
50
45
50
LEFT
10
0
5
50

The average puretone thresholds were 50 decibels in the right 
ear and 16 in the left ear.  Speech audiometry revealed that 
speech recognition ability was 100 percent in the right ear 
and 98 percent in the left ear.  Moderately severe to 
moderate to profound mixed right ear hearing loss, and 
moderate to severe left ear sensorineural hearing loss was 
diagnosed.

In December 2000, the veteran was examined by Hearing Health 
Associates.  That examination revealed moderate to profound 
high frequency sensorineural hearing loss above 3000 hertz in 
the left ear, and moderate to profound mixed hearing loss in 
the right ear.  Speech recognition scores were judged to be 
excellent with a score of 100 percent bilaterally.  The 
examiner opined that the disorder would cause difficulties in 
various environments even when the appellant used 
amplification.

On VA audiological evaluation in October 2002 audiometry 
revealed that puretone thresholds (in decibels) were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
60
60
55
55
LEFT
10
10
10
50

The average puretone thresholds were 58 decibels, right ear, 
and 20 decibels, left ear.  Speech audiometry revealed that 
speech recognition ability was 100 percent in the right ear 
and 96 percent in the left ear.  Moderate to profound mixed 
right ear hearing loss, and moderate to profound left ear 
sensorineural hearing loss was diagnosed.  Both ears were 
judged to show excellent speech discrimination.

On VA audiological evaluation in March 2005 audiometry 
revealed that puretone thresholds (in decibels) were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
55
40
45
60
LEFT
15
5
20
60

The average puretone thresholds were 50 decibels in the right 
ear and 25 decibels in the left ear.  Speech audiometry 
revealed that speech recognition ability was 94 percent in 
the right ear and 96 in the left ear.  The diagnoses included 
right ear mild to moderately severe mixed hearing loss, and 
left ear moderately severe sensorineural hearing loss.  The 
examiner again mentioned, as was observed in October 2002, 
that the veteran demonstrated excellent speech discrimination 
ability.

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the 
degree of disability for bilateral hearing loss, the Rating 
Schedule establishes eleven (11)  auditory acuity levels, 
designated from level I for essentially normal acuity, 
through level XI for profound deafness.

Under the revised criteria, where there is an exceptional 
pattern of hearing impairment, a rating based on puretone 
thresholds alone may be assigned.  38 C.F.R. § 4.86.  Such an 
"exceptional pattern" is not demonstrated in the instant 
case.  

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

As noted above, three VA audiometry examinations were 
afforded the veteran between 1999 and 2005.  In the course of 
the October 2002 examination which reflected the greatest 
hearing loss, the average puretone threshold for the 
veteran's right ear was 58 decibels, and speech 
discrimination was 100 percent.  Under 38 C.F.R. § 4.85, 
Table VI, such hearing acuity is characterized as Level II 
hearing.  The left ear average puretone threshold was 20 
decibels, with 96 percent speech discrimination, resulting in 
Level I hearing.  Under 38 C.F.R. § 4.85, Table VII where 
there is Level II hearing acuity in the poorer ear and Level 
I hearing acuity in the better ear, a noncompensable rating 
is to be assigned (under Code 6100).  The RO applied the 
Rating Schedule accurately, and there is no schedular basis 
for a higher rating.  An unusual pattern of hearing 
warranting a rating under 38 C.F.R. § 4.86 is not shown.

The Board acknowledges the argument proffered by the 
veteran's representative in July 2007, namely, that, in 
citing 38 C.F.R. § 4.21, it is "not expected...that all cases 
will show all the findings specified."  See Appellant's 
Brief.  As indicated above, evaluations for defective hearing 
are based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, along with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. 
§ 4.85.  In other words, the examinations performed by VA 
were consistent with the regulations.  The veteran's 
statements describing his symptoms are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed against the 
objective medical evidence and the pertinent rating 
criteria.  

As mentioned, disability ratings for hearing impairment are 
derived by a mechanical application of VA's Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann.  Here, such mechanical 
application of the Rating Schedule results in a 
noncompensable rating.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.

A compensable rating for hearing loss is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


